DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 01/24/2022 has been entered. Claims 1, 5-8, 12-14, and 21-26 are now pending. Claims 1, 5-8, 12-14, and 21-26 are currently rejected.

	
Claim Rejections - 35 USC § 102
Claims 1, 5-8, 12-14, and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2020/0305146 A1).
Regarding claim 1:
Matsumura discloses an uplink control channel resource determining method, comprising: obtaining resource configuration information (Para. [0063]; Fig. 6A and 6B), wherein the resource configuration information is used to configure at least one of a first hop resource of a first uplink control channel (PUCCH) (Para. [0069]; Fig. 6B, “index identifying first-hop frequency resource”), a frequency domain resource offset of the first PUCCH, or a bandwidth of a bandwidth part (BWP); and determining a second hop resource of the first PUCCH based on the resource configuration information (Para. [0072]; Fig. 6B, “Information related to second and subsequent hop frequency resources”), wherein the second hop resource and the first hop resource meets the following rule: 
index2=f(n_BWP, index1, offset), wherein 
(Fig. 5A; Para. [0057] describes index of 2nd hop, n+k, is a function based on index of 1st hop, n, and frequency offset, k. Para. [0101]-[0103] describe frequency offset is a function based on the total bandwidth S of the BWP.)
Regarding claim 5:
	Matsumura further disclose wherein f(n_BWP,index1,offset)=f(f(n_BWP,index1),offset); and f(n_BWP,index1)=n_BWP-index1 (Fig. 5A shows index of 2nd hop, #n+k, is a function based on (total bandwidth of BWP – index of 1st hop, #n) and the frequency offset k.)
Regarding claim 6:
Matsumura further discloses wherein the rule of the first PUCCH is preconfigured (Para. [0053], [0057], [0063]).
	Regarding claim 7:
Matsumura further discloses wherein the determining a second hop resource of the first PUCCH further comprises: determining the second hop resource of the first PUCCH according to the first hop resource of the first PUCCH, the frequency domain resource offset of the first PUCCH and the rule (Para. [0057], [0101]-[0103]).
Regarding claim 8:
Matsumura discloses an apparatus (Fig. 14), comprising: one or more processors (Fig. 14, 1001) and a non-transitory storage medium (Fig. 14, 1002) in communication with the one or more processors, the non-transitory storage medium configured to store program instructions (Para. [0190]), wherein, when executed by the one or more processors, the instructions cause the apparatus to perform: 
index2=f(n_BWP, index1, offset), wherein 
f(n_BWP, index1, offset) represents a function based on n_BWP, index1, and offset, wherein index2 represents an index of the second hop resource of the first PUCCH, index1 represents an index of the first hop resource, n_BWP represents a total quantity of resource units included in the BWP, and offset represents the frequency domain resource offset of the first PUCCH (See rejection of Claim 1)
	Regarding claims 12-14:
	See rejections of claims 5-7.  
	Regarding claims 21-26:
	Clams 21-26 are directed to claim elements similar to those recited by claims 1, 5-6, and 11-13.  The same cited portions of the prior art and rationales set forth in the rejections of claims 1, 5-6 and 11-13 are also applicable to claims 21-26. 

	
	Response to Arguments
Applicant's arguments regarding independent Claim 1 and references Matsumura and Chen have been fully considered but are moot in view of a new ground of rejection presented in the current Office action.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO HUI A ZHU/Primary Examiner, Art Unit 2465